     Case 2:20-cv-00710-JAM-KJN Document 19 Filed 09/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TRACY LEE DOTSON,                                No. 2:20-cv-0710 KJN P
12                       Plaintiff,
13           v.                                       ORDER AND FINDINGS &
                                                      RECOMMENDATIONS
14   CHANDLER, et al.,
15                       Defendants.
16

17           By order filed May 18, 2020, plaintiff’s complaint was dismissed and sixty days leave to

18   file an amended complaint was granted. On July 2, 2020, plaintiff was granted sixty days to

19   comply with the May 18, 2020 order. On July 13, 2020, plaintiff filed a notice of release,

20   exhibits, and the court’s Notice of Amendment form,1 but no amended complaint. On July 21,

21   2020, plaintiff updated his address of record. Sixty days from the last order have now passed, and

22   plaintiff has not filed an amended complaint.

23           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to assign

24   a district judge to this case.

25   ////

26   1
       Plaintiff filed four documents on July 13, 2020, none of which contained an amended
27   complaint. Because plaintiff has had over four months to file an amended complaint, the
     undersigned declines to grant plaintiff additional time, sua sponte, to comply with the May 18,
28   2020 order.
                                                       1
     Case 2:20-cv-00710-JAM-KJN Document 19 Filed 09/17/20 Page 2 of 2

 1              Further, IT IS RECOMMENDED that this action be dismissed without prejudice. See

 2   Local Rule 110; Fed. R. Civ. P. 41(b).

 3              These findings and recommendations are submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

 5   being served with these findings and recommendations, plaintiff may file written objections with

 6   the court and serve a copy on all parties. Such a document should be captioned “Objections to

 7   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

 8   objections within the specified time may waive the right to appeal the District Court’s order.

 9   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

10   Dated: September 16, 2020

11

12

13   /dots0710.fta

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
